Name: Council Directive 69/61/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of beet seed
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 1969-02-26

 Avis juridique important|31969L0061Council Directive 69/61/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of beet seed Official Journal L 048 , 26/02/1969 P. 0004 - 0006 Danish special edition: Series I Chapter 1969(I) P. 0047 English special edition: Series I Chapter 1969(I) P. 0052 Greek special edition: Chapter 03 Volume 4 P. 0083 Spanish special edition: Chapter 03 Volume 3 P. 0065 Portuguese special edition Chapter 03 Volume 3 P. 0065 Finnish special edition: Chapter 3 Volume 2 P. 0168 Swedish special edition: Chapter 3 Volume 2 P. 0168 COUNCIL DIRECTIVE of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of beet seed (69/61/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas certain provisions of the Council Directive of 14 June 1966 (2) on the marketing of beet seed should be amended; Whereas the Directive should be adapted to the latest recommendations of the International Institute for Sugar Beet Research and to the scheme for sugar beet and fodder beet seed adopted by the Organisation for Economic Cooperation and Development; Whereas it is appropriate, furthermore, to amplify the provisional measures; Whereas, in respect of seed satisfying less stringent requirements, certain requirements as regards marking should be reduced and the colour of the label should be altered; HAS ADOPTED THIS DIRECTIVE: Article 1 The Council Directive of 14 June 1966 on the marketing of beet seed shall be amended as prescribed in the following Articles. Article 2 All references in the Directive, including its preamble, to type and to a list of types, and to identity and purity of type, shall be deleted. Article 3 1. Article 2 shall be renumbered Article 2 (1). 2. The following shall be substituted for Article 2 (1) (E): "E. Precision seed : seed designed for use in precision drills which, as required under Annex I (B) (3) (b) (bb), gives single seedlings." 3. The following paragraph 2 shall be added to Article 2; "2. Member States may, during a transitional period of not more than four years after the entry into force of the laws, regulations or administrative provisions necessary to comply with this Directive, and by way of derogation from paragraph 1 (C), certify as certified seed, seed which is of direct descent from seed officially controlled in a Member State under the scheme in operation at that time and which affords the same assurances as basic seed certified in accordance with the principles of this Directive." Article 4 Article 8 shall be deleted. Article 5 In Article 9 the word "lots" shall be substituted for the word "consignments". (1)OJ No C 108, 19.10.1968, p. 30. (2)OJ No 125, 11.7.1966, p. 2290/66. Article 6 The following shall be substituted for Article 10 (2): "2. Packages which have been officially sealed shall not be resealed, whether one or more times, except officially. If packages are resealed, the fact of resealing, the most recent date of resealing and the authority responsible therefor shall be stated on the label required under Article 11 (1)." Article 7 The following shall be substituted for Article 11 (1) (b): "(b) contain an official document, in the same colour as the label, giving the same information as that required under Annex III (A) (3), (4), (5), (10) and (11) for the label ; this document is not necessary if the information is printed indelibly on the container." Article 8 The following subparagraph (c) shall be added to Article 14 (2): "(c) increase the minimum percentages of clusters giving single seedlings laid down for precision seed in Annex I (B) (3) (b) (bb)." Article 9 The following shall be substituted for Article 15: "Article 15 The Member States shall provide that beet seed produced directly from basic seed certified in one Member State and harvested in another Member State or in a third country may be certified in the State which produced the basic seed if that seed has undergone field inspection satisfying the conditions laid down in Annex I (A) and if official examination has shown that the conditions laid down in Annex I (B) for certified seed are satisfied." Article 10 The date "1 July 1970" shall be substituted for the date given in the last sentence of Article 16 (2). Article 11 In Article 17 (2) the word "brown" shall be substituted for the words "dark yellow". Article 12 The following shall be substituted for the text of Annex I (A) (5): "5. The minimum distances from neighbouring seed producing crops shall be: >PIC FILE= "T0001915"> These distances apply also to isolation from plants or fields of beet grown for root production and flowering at the same time as the seed production fields. The distances can be disregarded if there is sufficient protection from any undesirable foreign pollination." Article 13 1. The following shall be substituted for the text of Annex I (B) (3) (a): "(a) >PIC FILE= "T0001916"> The percentage by weight of other seeds shall not exceed 0.3, including not more than 0.1 of weed seeds. For this purpose at least 200 grammes of the sample shall be examined." 2. The English text of the first sentence of Annex I (B) (3) (b) does not require the amendment made by this paragraph. 3. The following shall be substituted for the text of Annex I (B) (3) (b) (bb): "(bb) Precision seed: In the case of varieties with a percentage of diploids exceeding 85, at least 58 % of the germinated clusters shall give single seedlings. In the case of all other seeds, at least 63 % of the germinated clusters shall give single seedlings. The percentage of clusters giving three or more seedlings shall not exceed 5, calculated on the germinated clusters." Article 14 In Annex II the number "500" shall be substituted for the number "300". Article 15 1. The following shall be substituted for the text of Annex III (A) (1) and (2): " 1. "EEC rules and standards." 2. Certification authority and Member State or their initials." 2. Item 9 of Annex III (a) is hereby deleted. 3. The English text of Annex III (A) (11) does not require the amendment made by this paragraph. 4. However, labels giving the information required under Annex III (a) (1), (9) and (11) of the Council Directive of 14 June 1966 on the marketing of beet seed may be used up to but not later than 30 June 1970. Article 16 The Member States shall, not later than 1 July 1969, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 17 This Directive is addressed to the Member States. Done at Brussels, 18 February 1969. For the Council The President J.P. BUCHLER